Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. James Janniello (Reg. No. 54,197) on 3/8/2021.
The claims have been amended as follows: 

1. (Currently Amended) A method of optimizing a healthcare regime, the method comprising: 
receiving, by a first user device of a plurality of computers on a network, one or more healthcare regime tokens corresponding to a first set of proposed healthcare actions, wherein the first set of proposed healthcare actions correspond to a healthcare user associated with a healthcare blockchain; 
receiving, by the first user device, a first digital signature of a first authoring healthcare worker who performs the first set of proposed healthcare actions, the first digital signature confirming a validity of the one or more healthcare regime tokens; 
generating, by the first user device, a first healthcare regime block comprising at least the first set of proposed healthcare actions, the first digital signature, and a hash of at least a portion of a block of the healthcare blockchain; 
revising, by the first user device, the healthcare blockchain based on the generated first healthcare regime block; 

receiving, by a second user device of the plurality of computers on the network, a version of the revised healthcare blockchain; 
receiving, by the second user device, one or more additional healthcare regime tokens corresponding to a second set of proposed modified healthcare actions, the second set of proposed modified healthcare actions corresponding to the healthcare user; 
receiving, by the second user device, a second digital signature of a second authorized healthcare worker who performs the second set of proposed modified healthcare actions; 
determining a preference factor for at least one of the proposed modified healthcare actions; 
generating, by the second user device, a second healthcare regime block comprising at least the second set of proposed modified healthcare actions, the second digital signature of the authorized healthcare worker, and a hash of at least a portion of another block of the healthcare blockchain; 
updating, by the second user device, the received version of the healthcare blockchain based on the generated second healthcare regime block; 
transmitting, by the second user device, the updated healthcare blockchain to one or more other computers of the plurality of computers on the network, wherein the one or more other computers of the plurality of computers on the distributed network is configured to determine acceptance of the second healthcare regime block and to append the second healthcare regime block to the healthcare blockchain of the healthcare user; and -3-YOR920170038US2 Confirmation No. 4813 


17. (Currently Amended) A method for maintaining healthcare records, the method comprising: -6-YOR920170038US2 Confirmation No. 4813 
maintaining a secure chain of healthcare blocks at each of a plurality of given computing nodes, wherein each given computing node is part of a set of computing nodes in a distributed network of computing nodes, wherein each of the set of computing nodes maintains the secure chain of healthcare blocks, wherein the secure chain of healthcare blocks maintained at each computing node comprises one or more healthcare blocks that respectively represent one or more healthcare actions associated with a healthcare user, and wherein at least one of the healthcare blocks in the secure chain of healthcare blocks represents at least one healthcare action generated by a first user device based on an authoring healthcare worker associated with the healthcare user, the authoring healthcare worker having an ability to prescribe [[the]] a healthcare regime, at least one of the healthcare blocks in the secure chain of healthcare blocks being generated by the first user device based on a digital signature of the authoring healthcare worker; 
adding, by a second user device, at least one healthcare block to the secure chain of healthcare blocks maintained at one of the given computing nodes based on a digital signature of an authorized healthcare worker and in response to receiving a proposed modified healthcare action; 
determining a preference factor for the proposed modified healthcare action, wherein the preference factor is based on an experience factor personalized to the authorized healthcare worker, a 
transmitting a message comprising the preference factor and the proposed modified healthcare action to a user account associated with the authoring healthcare worker; 
wherein the maintaining, adding, and determining steps are implemented via at least one processor operatively coupled to a memory associated with each of the given computing nodes.

Allowable Subject Matter 
Claims 1-18 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance: 

Regarding independent claim 1, the closest prior art are the following:
a). The previously cited reference Witchey (US 2015/0332283) teaches A method of optimizing a healthcare regime, the method comprising: 
receiving, by a first user device (Peer device 120A, see Fig. 1 and [0036]) of a plurality of computers on a network, one or more healthcare regime tokens corresponding to a first set of proposed healthcare actions, wherein the first set of proposed healthcare actions correspond to a healthcare user (see [0033] and [0034]) associated with a healthcare blockchain (Healthcare Historical Blockchain 130, see Fig. 1 and [0029] and [0040]); 
receiving, by the second user device (peer 120B, see Fig. 1 and [0037]), one or more additional healthcare regime tokens corresponding to a second set of proposed modified healthcare actions (see Fig. 1 and [0037]: “A more complex validity token could include alternative information such as suggestions or recommendations on improving the transaction; perhaps an alternative diagnosis for example”), the second set of proposed modified healthcare actions corresponding to the healthcare user (see Fig. 1 and [0037]); 
receiving, by the second user device, a second digital signature of a second authorized healthcare worker who performs the second set of proposed modified healthcare actions (validator digital signature, see Fig. 1 and [0040]); 
determining a preference factor for at least one of the proposed modified healthcare actions (“proof of trust where others indicate the perceived value of the validators opinion; or proof of evidence where the validator provide evidence on how often they are right with their validation or how often they conform to other validator's opinions”, see [0064]); 
generating, by the second user device, a second healthcare regime block comprising at least the second set of proposed modified healthcare actions, the second digital signature of the authorized healthcare worker, and a hash of at least a portion of another block of the healthcare blockchain (validity block 135, see [0037] and Fig. 1); 
updating, by the second user device, the received version of the healthcare blockchain based on the generated second healthcare regime block (see [0041] and Fig. 1: “validity block 135 will be appended to HHBC 130”); 
transmitting, by the second user device, the updated healthcare blockchain to one or more other computers of the plurality of computers on the network, wherein the one or more other computers of the plurality of computers on the distributed network is configured to determine acceptance of the second healthcare regime block and to append the second healthcare regime block to the healthcare blockchain of the healthcare user (see [0041] and Fig. 1: “Validity block 135 an be considered accepted as part of the HHBC 130 once other peers 120 pickup and integrate it into their own copies of the HHBC 130”); and   
(see [0048] and [0072]).

b). A new reference Koren (US 2008/0059237) teaches providing online medical consultation services by a team of medical professionals. The user selects the level of consultation services desired and a case submission form is provided to the user requesting information relating to desired medical consultation. The user provides the requested information on case submission form. When the case is ready for submission, members of the medical professional team are selected for consultation on the case and forwarded the particulars of the submitted case via the Internet. The selected team members review the submitted case particulars and each member provides their medical opinion via Internet. …In addition, the submitted opinions to structured questions are compiled to determine if there is a consensus. A graphical representation of the compiled opinions is generated and displayed in real time on the website (see Abstract).
Koren further teaches “wherein the message alters a user interface to display the healthcare action” (see Abstract: “The submitted opinions are recorded and displayed in real time on the system website, to which the user has access”), as recited in claim 1.
Koren further teaches the following: “The system also includes computer-implemented software to select and register medical professions for participation. That is done by inviting potential medical professionals to participate and providing each potential medical professional that agrees to participate with website login information. …The professional is provided with a contract for signature, which is signed and returned. The information on the signed contract is validated” (see [0028]).

 Smith (US 2013/0110537) teaches Cloud-based Medical Imaging Viewer and Methods for Establishing A Cloud-based Medical Consultation Session (see title). A peer dashboard for a radiologist displays a referring physician's consultant physician's or "Consultant MDs" network list of those physicians that the radiologist collaborates with on radiology orders for patients (see [0028] and Fig. 16). At step 755, either a synchronous or an asynchronous physician curbside consultation session is established between the referring physician and the at least one radiologist (see [0145] and Fig. 7).
During the physician curbside consultation session, the authorized users, i.e. referring physician and radiologist, collaborate regarding what content (including annotations provided by the annotator tool 539) to append to the signing physician's report, such as among others an official radiology report, with the annotator tool 539. …As a further option, the tooling module 530 includes a lock-command feature for deactivating the editor tools. as the reviewing physician (such as among others a radiologist) affixes a signature to the official report (such as among others a radiologists report) to prevent appending further content including annotations to the official report in compliance with government regulations. Optionally, the tooling module 530 includes a lock-command feature for deactivating all operations of the cloud viewing system 510 as the reviewing physician affixes a signature to the official report to prevent appending further content including annotations to the official report in compliance with government regulations (see [0148] and Fig. 7).

Independent claim 1 and its dependent claims 2-16 are allowable for the following reason: None of the prior art of record alone or in combination teaches “receiving, by the first user device, a first digital signature of a first authoring healthcare worker who performs the first set of proposed healthcare actions, the first digital signature confirming a validity of the one or more healthcare regime tokens; 
generating, by the first user device, a first healthcare regime block comprising at least the first set of proposed healthcare actions, the first digital signature, and a hash of at least a portion of a block of the healthcare blockchain; 
revising, by the first user device, the healthcare blockchain based on the generated first healthcare regime block; 
transmitting, by the first user device, the revised healthcare blockchain to one or more computers of the plurality of computers on the network, wherein the one or more computers of the plurality of computers on the network are configured to determine acceptance of the first healthcare regime block and to append the first healthcare regime block to the healthcare blockchain of the healthcare user; 
receiving, by a second user device of the plurality of computers on the network, a version of the revised healthcare blockchain”, recited features of claim 1.

Regarding independent claim 17, the closest prior art are the following:
a). The previously cited reference Witchey (US 2015/0332283) teaches A method for maintaining healthcare records (see abstract), the method comprising:   
maintaining a secure chain of healthcare blocks (healthcare historical blockchains 130, see [0029] and Fig. 1) at each of a plurality of given computing nodes (peer validation devices 120 (e.g., peers 120A through 120N), see [0029] and Fig. 1), wherein each given computing node is part of a set of computing nodes in a distributed network of computing nodes, wherein each of the set of computing nodes maintains the secure chain of healthcare blocks (see [0038] and [0041]), 
wherein the secure chain of healthcare blocks maintained at each computing node comprises one or more healthcare blocks that respectively represent one or more healthcare actions associated with a healthcare user (see [0030] and Fig. 1: “stakeholder 110 could be a patient”. And see [0031] and [0033]: “HHBC 130 represents a chronicle or ledger (e.g., public ledger, private ledger, protected ledger, etc.) of healthcare transactions for stakeholder 110”), and 
adding, by a second user device, at least one healthcare block to the secure chain of healthcare blocks maintained at one of the given computing nodes (see [0041] and Fig. 1: “validity block 135 will be appended to HHBC 130”) based on a digital signature of an authorized healthcare worker (validator digital signature, see Fig. 1 and [0040]) and in response to receiving a proposed modified healthcare action  (see Fig. 1 and [0037]: “A more complex validity token could include alternative information such as suggestions or recommendations on improving the transaction; perhaps an alternative diagnosis for example”); 
determining a preference factor for the proposed modified healthcare action, wherein the preference factor is based on an experience factor personalized to the authorized healthcare worker (see [0064]: “proof of trust where others indicate the perceived value of the validators opinion; or proof of evidence where the validator provide evidence on how often they are right with their validation or how often they conform to other validator's opinions”); 
transmitting a message comprising the proposed modified healthcare action to a user account associated with the authoring healthcare worker  (see [0048] and [0072]); 
wherein the maintaining, adding, and determining steps are implemented via at least one processor operatively coupled to a memory associated with each of the given computing nodes (see [0023], [0078] and Fig. 4).

b). A new reference Koren (US 2008/0059237) teaches providing online medical consultation services by a team of medical professionals. The user selects the level of consultation services desired and a case submission form is provided to the user requesting information relating to desired medical consultation. The user provides the requested information on case submission form. When the case is ready for submission, members of the medical professional team are selected for consultation on the case and forwarded the particulars of the submitted case via the Internet. The selected team members review the submitted case particulars and each member provides their medical opinion via Internet. The submitted opinions are recorded and displayed in real time on the system website, to which the user has access. In addition, the submitted opinions to structured questions are compiled to determine if there is a consensus. A graphical representation of the compiled opinions is generated and displayed in real time on the website (see Abstract).
Koren further teaches the following: “The system also includes computer-implemented software to select and register medical professions for participation. That is done by inviting potential medical professionals to participate and providing each potential medical professional that agrees to participate with website login information. …The professional is provided with a contract for signature, which is signed and returned. The information on the signed contract is validated” (see [0028]).

c). A new reference Smith (US 2013/0110537) teaches Cloud-based Medical Imaging Viewer and Methods for Establishing A Cloud-based Medical Consultation Session (see title). A peer dashboard for a radiologist displays a referring physician's consultant physician's or "Consultant MDs" network list of those physicians that the radiologist collaborates with on radiology orders for patients (see [0028] and Fig. 16). At step 755, either a synchronous or an asynchronous physician curbside consultation session is established between the referring physician and the at least one radiologist (see [0145] and Fig. 7).
During the physician curbside consultation session, the authorized users, i.e. referring physician and radiologist, collaborate regarding what content (including annotations provided by the annotator tool 539) to append to the signing physician's report, such as among others an official radiology report, with the annotator tool 539. …As a further option, the tooling module 530 includes a lock-command feature for deactivating the editor tools. as the reviewing physician (such as among others a radiologist) affixes a signature to the official report (such as among others a radiologists report) to prevent appending further content including annotations to the official report in compliance with government regulations. Optionally, the tooling module 530 includes a lock-command feature for deactivating all operations of the cloud viewing system 510 as the reviewing physician affixes a signature to the official report to prevent appending further content including annotations to the official report in compliance with government regulations (see [0148] and Fig. 7).

Independent claim 17 and its dependent claim 18 are allowable for the following reason: None of the prior art of record alone or in combination teaches 
“wherein at least one of the healthcare blocks in the secure chain of healthcare blocks represents at least one healthcare action generated by a first user device based on an authoring healthcare worker associated with the healthcare user, the authoring healthcare worker having an ability to prescribe a healthcare regime, at least one of the healthcare blocks in the secure chain of healthcare blocks being generated by the first user device based on a digital signature of the authoring healthcare worker;
wherein the preference factor is based on a compliance factor calculated from aggregated historical patient compliance data pertaining to a set of healthcare tokens, aggregated historical patient efficacy data, and a comparison factor (emphasis added to show the claim limitations not taught by the prior art);
transmitting a message comprising the preference factor and the proposed modified healthcare action to a user account associated with the authoring healthcare worker” (emphasis added to show the claim limitations not taught by the prior art), recited features of claim 17.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990.  The examiner can normally be reached on 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/FARID HOMAYOUNMEHR/               Supervisory Patent Examiner, Art Unit 2495